Order entered June 29, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00412-CV

                   IN THE INTEREST C.R., A.R., AND C.R. CHILDREN

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-30093-2016

                                             ORDER
       We REINSTATE this appeal.

       Before the Court is appellant’s June 28, 2018 motion for an extension of time to file a

brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellant on

June 28, 2018 filed as of the date of this order.

                                                        /s/   DAVID EVANS
                                                              JUSTICE